       Case 1:18-cv-02637-LGS-SDA Document 269 Filed 04/22/21 Page 1 of 2
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104

                                                                            John M. Magliery
                                                                            212.603.6444 tel
                                                                            212.379.5212 fax
                                                       ϰͬϮϮͬϮϬϮϭ            johnmagliery@dwt.com


April 21, 2021
                                                        ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞƉĂƌƚŝĞƐΖƉƌŽƉŽƐĞĚƐĐŚĞĚƵůĞ
Via ECF                                                 ŝƐĂƉƉƌŽǀĞĚ͕ĞǆĐĞƉƚƚŚĂƚƚŚĞŚĞĂƌŝŶŐƐŚĂůůŽĐĐƵƌŽŶ
                                                        DĂǇϮϲ͕ϮϬϮϭĂƚϮ͗ϬϬƉŵǀŝĂƚĞůĞƉŚŽŶĞ͘ƚƚŚĞ
The Honorable Stewart D. Aaron                          ƐĐŚĞĚƵůĞĚƚŝŵĞ͕ƚŚĞƉĂƌƚŝĞƐƐŚĂůůĞĂĐŚƐĞƉĂƌĂƚĞůǇĐĂůů
United States Magistrate Judge
                                                        ;ϴϴϴͿϮϳϴͲϬϮϵϲ;Žƌ;ϮϭϰͿϳϲϱͲϬϰϳϵͿĂŶĚĞŶƚĞƌĂĐĐĞƐƐ
Daniel Patrick Moynihan United States Courthouse
                                                        ĐŽĚĞϲϰϴϵϳϰϱ͘^KKZZ͘
500 Pearl Street
                                                        ĂƚĞĚ͗ƉƌŝůϮϮ͕ϮϬϮϭ
New York, NY 10007

Re: SM Kids, LLC v. Google LLC, et al., Case No. 18 Civ. 2637 (LGS)

Dear Judge Aaron:

We write to clarify our request of earlier today to adjourn all dates in this case. We are grateful
for the Court’s prompt attention to our request; however, it has come to our attention that we
inadvertently failed to specify that the parties had, at this time, only agreed to a two-week, rather
than 30-day, adjournment. The difference in the adjournment time is important to establishing
the framework in which a potential mediation will take place. We therefore respectfully request
that the Court adjust the length of the stay granted at ECF No. 267 to two weeks.

To add further clarity, please find below a chart of proposed rescheduled deadlines:

                                                 Currently
Event                                            Scheduled         Proposed Deadline
                                                 Deadline
SM Kids’ Opposition to Google’s Motion to
Compel Production of Documents from SM
                                                 April 26, 2021    May 10, 2021
Kids’ Privilege Log and Third Parties’
Privilege Logs
Google’s Deadline to take Jared Lader
                                                 April 27, 2021    May 11, 2021
Deposition
SM Kids’ Opposition to Motion to Compel
                                                 April 27, 2021    May 11, 2021
production of documents from Ganz
Parties’ Deadline to submit a joint letter
regarding their meet and confer about            April 30, 2021    May 14, 2021
Google Analytics and GoDaddy web traffic



4831-4480-9190v.1 0105380-000001
       Case 1:18-cv-02637-LGS-SDA Document 269 Filed 04/22/21 Page 2 of 2




April 21, 2021
Page 2


                                               Currently
Event                                          Scheduled         Proposed Deadline
                                               Deadline
Google’s Reply in Support of Motion to
Compel Production of Documents from SM
                                               May 4, 2021       May 18, 2021
Kids’ Privilege Log and Third Parties’
Privilege Logs
Google’s Reply in Support of Motion to
                                               May 6, 2021       May 20, 2021
Compel production of documents from Ganz
Hearing on Google’s Motion to Compel                           May 25, 2021 or the earlier the
Production of Documents from SM Kids’          May 11, 2021 at Court is available after
Privilege Log and Third Parties’ Privilege     2:00 PM         Google’s submission of its reply
Logs                                                           brief.


We regret the oversight and belaboring the issue with the Court, and again are grateful for the
Court’s consideration.


Respectfully submitted,

Davis Wright Tremaine LLP



John M. Magliery


cc:      All Counsel of Record (by ECF)




4831-4480-9190v.1 0105380-000001
